Cooley, J.
A short statement of this case, as it is set forth in the bill, is, that Bird contracted to purchase a lot of land of Hall, and bas partly paid for it; that . he then contracted to sell the same land to McFee, who also paid for it in part and was put in possession, the balance of the purchase price not being yet due; that Hall then, in disregard of complainant’s rights, has given McFee a conveyance; that McFee is irresponsible, and complainant by this conveyance is deprived of his security for the balance which is to become due to him hereafter from McFee; and the bill prays that McFee be decreed to convey to complainant in specific performance of the contract of Hall, in whose shoes as his assignee he now stands.
*375It seems clear that a conveyance as prayed-by the bill would be strictly equitable, as it would place the parties where they have agreed to place themselves by their contracts. Complainant was entitled. to a conveyance from Hall on payment of the balance due him, which he has offered to make, and he was' then entitled to hold the title until he is paid in full by McFee. This is conceded by defendants, but they insist that complainant has at law an ample remedy against Hall, if he suffers a loss in consequence of Hall’s conveyance to McFee, and that as it is not alleged that Hall is irresponsible, there is no sufficient ground for equitable interference.
What complainant loses by this conveyance is his security for the ultimate payment by McFee, Whether a loss of the security would result in loss of the debt cannot yet be determined, and any present right of action at law against Hall would give him nominal damages only. A right of action against him at a future day, after the personal remedy against McFee had proved ineffectual, might or might not find him in condition to respond, even if it be conceded that at present he is entirely responsible. Complainant cannot justly be compelled to run this risk. These parties cannot be allowed to deprive him of his security and turn him over to the contingencies of successive suits at law after his demand has matured. He has a right to be protected against the suits and the contingencies by having ample and effectual security in his own hands, and the remedy in equity was alone adequate to the case.
The decree must be reversed with costs, and the cause remanded, with directions to the court below to overrule the demurrer and allow the defendant McFee to answer.
The other Justices concurred.